DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 9, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Schmit et al (US 9,995,211; hereinafter Schmit).
Regarding claim 1, Schmit discloses a  control system (see figure 5) for a standby generator comprising: a control box (92) mountable in a standby generator enclosure (20); a control panel (see figure 5) coupled to the control box (92) and that is selectively openable to provide access into the control box (92; see figure 5); one or more fasteners mounted to the control panel to selectively hold the control panel closed (see figure 5); 
	Regarding claim 5, Schmit discloses the control system (see figure 5) wherein the control box (92) has one or more openings formed therein to accept one or more power distribution lines therethrough (see figures 5 and 6).
	Regarding claim 6, Schmit discloses the control system (see figure 5) further comprising one or more power distribution connectors (see figures 5 and 6) mounted in the control box to connect the one or more power distribution lines (see figures 5 and 6).
	Regarding claim 7, Schmit discloses the control system (see figure 5) further comprising a circuit breaker (column 5 lines 26-31) mounted in the control box and coupled to at least one of the one or more power distribution lines (see figures 5 and 6).
Regarding claim 8, Schmit discloses the control system (see figure 5) wherein the circuit breaker comprises an operator switch located on an external surface of the control panel (column 5 lines 26-31).
	Regarding claim 9, Schmit discloses the control system (see figure 5) wherein the one or more fasteners comprises at least one of a thumb screw and a Dzus fastener (see figures 5 and 6).
	Regarding claim 10, Schmit discloses the control system (see figure 5) wherein the standby generator enclosure (see figure 5) comprises a multi-chamber standby generator housing (20) that houses therein an engine coupled to drive a generator, with the engine and generator positioned in separate chambers of the multi-chamber standby generator housing (see abstract); and wherein the control box (92) is mounted to the multi-chamber standby generator housing (see figure 5)
.

Allowable Subject Matter
4.	Claims 12-26 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 2-4 and 12-26 are:
Regarding claims 2-4, the prior art does not teach or fairly suggest in combination with the other claimed limitations the control system further comprising a hinge coupling the control panel to the control box at a lower end of the control panel; and wherein the one or more fasteners secure the control panel over a front and a top of the control box.
Regarding claims 12-17, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical enclosure that houses one or more generator control components of a generator, the electrical enclosure comprising: a microswitch coupled to the enclosure cover to electrically disengage at least one of the one or more generator control components when the enclosure cover is in the open position.

These limitations are found in claims 2-4 and 12-26 and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarder et al (US 10,907,527 and US 11,143,099) and Janscha et al (US 10,181,770 and US 9,431,865) discloses an electrical enclosure. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

November 6, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848